Citation Nr: 0740793	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left fifth 
metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a May 2002 rating decision, the RO denied 
service connection for disabilities of the right knee, left 
knee, and right ankle.  In a September 2004 rating decision, 
the RO denied service connection for bilateral plantar 
fasciitis and a left ankle disability, and denied an increase 
above a noncompensable disability rating for residuals of a 
fracture of the left fifth metatarsal.

In October 2005, the veteran wrote that he wished to withdraw 
his appeals for service connection for right and left ankle 
disabilities, and for an increased rating for residuals of a 
fracture of the left fifth metatarsal.


FINDINGS OF FACT

1.  On examination a few months before separation from 
service, the veteran did not report, and was not found to 
have, any chronic disorder involving the feet.

2.  Bilateral plantar fasciitis was diagnosed several years 
after separation from service, and did not begin during 
service.

3.  Right knee pain and strain noted during service resolved 
during service, and did not continue after service.

4.  Current strain and chronic arthralgia of the right knee 
manifested up to several years after service, and is not 
linked to injury during service.

5.  The veteran did not have any chronic disorder of the left 
knee during service.

6.  Current strain and chronic arthralgia of the left knee 
arose after service, and is not linked to any injury during 
service.

7.  The veteran had pending on appeal before the Board claims 
for service connection for right and left ankle disabilities, 
and for an increased rating for residuals of a fracture of 
the left fifth metatarsal.

8.  In October 2005, prior to the promulgation of a decision 
in this appeal, the veteran requested to withdraw his appeals 
for service connection for right and left ankle disabilities, 
and for an increased rating for residuals of a fracture of 
the left fifth metatarsal.


CONCLUSIONS OF LAW

1.  The veteran's current bilateral plantar fasciitis was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Current strain and chronic arthralgia of the right knee 
was not incurred or aggravated in service; nor may that 
disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Current strain and chronic arthralgia of the left knee 
was not incurred or aggravated in service; nor may that 
disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  With respect to the appeals for service connection for 
right and left ankle disabilities, and for an increased 
rating for residuals of a fracture of the left fifth 
metatarsal, the criteria for withdrawal of a substantive 
appeal by the appellant have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Plantar Fasciitis

The veteran contends that chronic pain in both of his feet 
began during service, continued after service, and was 
eventually diagnosed as plantar fasciitis.  VA has 
established service connection for residuals of a fracture of 
the left fifth metatarsal.  Regarding the veteran's feet, the 
issue now on appeal is entitlement to service connection for 
bilateral plantar fasciitis, as a disability separate from 
the metatarsal fracture residuals.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

A medical history and examination completed in May 1987 for 
entrance into service showed no complaints and no 
abnormalities involving the veteran's feet.  During service, 
in July 1990, the veteran had outpatient treatment for 
painful blisters on his feet following a ten mile hike.  In 
November 1990, a medical history showed no complaints 
regarding the feet, and an examination reported indicated 
that the feet were in normal condition.  In a November 1995 
medical history, the veteran checked no as to any history of 
foot trouble.  An examiner found that the veteran's feet were 
in normal condition at that time.  There is no indication 
that the veteran had a medical examination at the time of 
separation from service.

The veteran has indicated that, after separation from service 
in 1996, he did not seek VA medical treatment until 2001.  On 
VA medical examination in October 2001, the veteran reported 
having sustained a fracture of the left fifth metatarsal 
fracture during service.  He stated that he presently had 
flare-ups of pain in the lateral aspect of his left foot.  He 
stated that foot pain was worsened by prolonged 
weightbearing, and that wearing hard soled boots helped with 
the foot pain.  On examination, there was no tenderness to 
palpation in the right foot.  In the left foot, there was 
mild tenderness in the lateral aspect.  X-rays of the left 
foot showed a small metallic object, possibly a staple.  The 
examiner's diagnosis was a healed fracture of the left fifth 
metatarsal.

VA outpatient treatment notes from January 2002 reflect the 
veteran's report of right heel pain.  In November 2003, the 
veteran reported severe pain in the arches of both feet.  In 
December 2003, he related a long history of bilateral foot 
pain, with recent worsening of that pain, especially in his 
heels.  The treating practitioner found no evidence of 
cellulitis.  The practitioner indicated that x-rays showed 
possible heel spurs.  In February 2004, a treating 
practitioner listed an assessment of persistent plantar 
fasciitis.

In statements submitted from 2004 forward, the veteran has 
stated that he began to have bilateral foot pain during 
service, after participating in long marches while carrying a 
heavy pack.  He relates that the marches were frequent, that 
several were as long as 25 miles, and that one, in April 
1993, was 50 miles.

In the report of a September 2004 VA examination, the 
examiner indicated that the veteran's medical records were 
not sent for review.  The veteran reported that bilateral 
foot pain had begun with a long march in 1993, and had 
worsened since then.  He stated that he had chronic pain in 
both feet.  He related that he obtained some reduction in the 
pain by wearing specially made shoe inserts and using 
capsaicin cream.  He reported that he was on his feet much of 
the day in his work installing telephone and alarm systems.  
On examination of the feet, there was no tenderness on 
palpation, no edema, and no painful motion.  The veteran's 
gait was normal.  The examiner's diagnosis was chronic 
plantar fasciitis.  The examiner stated that the disorder 
evidently dated back to an extensive march in 1993, and was 
aggravated by walking at work and by the veteran's increased 
weight.

The veteran has reported that his weight increased 
significantly after separation from service.  Medical records 
indicate that the veteran's height is 72 or 73 inches, and 
that his weight was 214 pounds in 1988, 224 in 1995, 276 in 
2001, and 294 in 2004.

In 2005, the veteran submitted statements from persons who 
know him.  The veteran's wife recounted a period during the 
veteran's service when he went on long marches every week, 
and came home walking painfully, with blisters on his feet 
and blood on his socks.  She indicated that he continued to 
relate having pain in his feet.  Mr. J. L. A. wrote that he 
had served with and supervised the veteran, and that vigorous 
training, culminating in a 50 mile march while carrying heavy 
packs, had produced ongoing aches and pain for the veteran, 
for himself, and for many who participated.  Mr. A. indicated 
that medical personnel had provided pain medication, but had 
rarely documented the injuries.

In October 2005, the veteran had a hearing at the RO before a 
Decision Review Officer.  The veteran reported that he had 
developed bilateral foot pain after a 50 mile march during 
service.  He indicated that he had seen medics and had 
received pain medication and treatment for blisters.  He 
stated that during service he saw medics more often than was 
shown in his service medical records.  He reported that he 
continued to have bilateral foot pain after service.  He 
indicated that work demands had kept him from seeking 
treatment in the years immediately following service, and 
that he first sought VA treatment in 2001.  He related that 
he continued to have bilateral foot pain, particularly at the 
end of workdays.

On VA examination in September 2006, the examiner reported 
having reviewed the veteran's medical records.  The veteran 
reported having bilateral foot pain since 1993.  He indicated 
that he had pain in the arches, swelling in the midfeet, and 
stiffness throughout each foot.  Examination of both feet 
showed no tenderness and no evidence of painful motion.  
There was some redness of the right foot.  X-rays of the feet 
were normal.  The examiner's impression was plantar 
fasciitis.  The examiner expressed the opinion that it was 
less likely than not that the plantar fasciitis was caused by 
the 50 mile march during service.  The examiner stated that 
the plantar fasciitis was most likely related to the 
veteran's occupation and weight gain.  In explaining these 
opinions, the examiner noted that service medical records did 
not show chronic symptoms in the feet, and that no problems 
with the feet were reported or found on a 1995 examination.

Medical records from the time of service do not show ongoing 
foot pain; although veteran has reported that he saw medics 
more often than was recorded.  The veteran apparently did not 
have a service separation examination; but there were no 
complaints or findings of foot problems at the examination in 
November 1995, a few months before separation.  Thus, the 
contemporaneous evidence does not tend to show chronic 
symptoms in the feet during service.  The veteran reports 
that bilateral foot pain has been continuous from service 
through the present; but there are no medical records of 
symptoms until the veteran sought VA treatment in 2001.  The 
VA examiners who saw the veteran in 2004 and 2006 reached 
differing conclusions with respect to the etiology of the 
veteran's current bilateral plantar fasciitis.  The 2006 
examiner reviewed the veteran's medical records, however; 
while the 2004 examiner was not provided medical records to 
review, and relied on the history reported by the veteran.  
Because of the review of the records, and the discussion of 
those records in explaining conclusions, the opinion of the 
2006 examiner is more probative than that of the 2004 
examiner.  Overall, the preponderance of the evidence is 
against a finding that the current plantar fasciitis began 
during the veteran's service.  The Board therefore denies the 
claim for service connection.

Right and Left Knees

The veteran is seeking service connection for disabilities in 
his right and left knees.  In addition to service connection 
based on direct evidence that disability resulted from 
disease or injury incurred in or aggravated by service, 
service connection for certain chronic diseases, including 
arthritis, is presumed to have been incurred in service if 
such disease is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

No disorder of either knee was noted in the medical history 
or medical examination of the veteran completed in May 1987, 
just prior to his entry into service.  In November 1990, the 
veteran did not report any knee problems on a medical 
history, and an examiner checked normal for the condition of 
the veteran's lower extremities.  In a medical history 
completed in November 1995, the veteran checked yes for a 
history of swollen or painful joints.  A medical examiner 
elaborated that the veteran had right knee pain, 
characterized as mild patello-femoral pain syndrome, and that 
the veteran was nonetheless able to function at full duty 
without limitations.  On the report of an examination of the 
veteran at that time, the examiner checked normal for the 
condition of the veteran's lower extremities.  No pertinent 
defects or diagnoses were noted. 

Later in November 1995, two weeks after the examination, the 
veteran received outpatient treatment for right knee pain 
after sustaining a hit to the knee while playing football.  
He indicated that he was able to stand on the knee 
immediately after the injury, but that several hours later he 
was unable to sleep because of pain in the knee.  On 
examination, the right knee was tender to palpation.  The 
knee had a full range of motion, and x-rays were negative.  
There was no evidence of instability.  The treating 
practitioner's impression was right knee strain.  The veteran 
was given crutches and an immobilizer for the right knee.  On 
follow-up three days later, the veteran was using the 
immobilizer.  He was able to bear his full weight.  The right 
knee had no effusion or edema.  The treating practitioner's 
impression was resolving knee strain.  Follow-up a week later 
was planned, with the anticipation that the veteran could 
return to full duty in two weeks.

As noted above, the veteran did not have a service separation 
examination.  The veteran has indicated that he had knee pain 
soon after separation from service, but that he did not seek 
VA medical treatment until several years after service.

Records of VA outpatient treatment of the veteran in February 
2001 reflect that he reported having bilateral knee pain when 
descending stairs.  On right knee x-rays, the bones, joints, 
and soft tissues appeared normal.  In April 2001, the veteran 
reported having had problems with his knees since a 50 mile 
march during service.  Treating practitioners listed an 
impression of early degenerative joint disease involving the 
knees.  That impression, and the veteran's reports of 
bilateral knee pain, was continued in subsequent outpatient 
treatment notes.  In April 2003, the veteran also reported 
having a feeling of weakness in both knees, as though the 
knees would not support him.

In statements submitted in 2005, the veteran's father wrote 
that the veteran had experienced trouble with his legs since 
service.  The veteran's mother wrote that the veteran had 
developed increasing limitation of function in his knees over 
the preceding five years.

In the October 2005 RO hearing, the veteran reported that 
during service he had developed knee pain and inflammation 
after long marches carrying heavy packs.  He stated that he 
had reported that pain at those times, and had been given 
Motrin.  He indicated that he had experienced and been 
treated for knee pain considerably more often than was shown 
by the limited number of treatment records.  Soon after 
separation from service, the veteran related, he worked 
installing satellite dishes, and he had to quit that job 
because of pain in his knees.  He reported that his first VA 
treatment for his knees had been in about 2002.  He stated 
that he continued to have bilateral knee pain, and that the 
pain was aggravated by the physical demands of his work.  (In 
2004, the veteran reported that he worked installing 
telephone and alarm systems).

On VA examination in September 2006, the examiner reported 
having reviewed the veteran's service medical records.  The 
veteran reported having sustained a football injury to his 
right knee during service, and having received medication for 
bilateral knee pain on multiple occasions following long 
marches carrying heavy packs.  On examination, the examiner 
noted crepitus, tenderness, and weakness in each knee.  Each 
knee had a range of motion from 0 to 120 degrees, and from 0 
to 110 degrees after repetitive motion.  X-rays of the knees 
were negative.  The examiner's diagnosis was bilateral knee 
strain with chronic arthralgia.  The examiner expressed the 
opinion that it was less likely than not that the bilateral 
knee pain was caused by the 50 mile march in 1993.  Instead, 
the examiner indicated, the knee pain was most likely related 
to the veteran's occupation and weight gain.  The examiner 
noted that the veteran was not found to have disabling knee 
problems in the 1995 examination, and that the earliest post-
service treatment was in 2001, after a substantial weight 
gain.

The veteran reports having received medication for knee pain 
during service more times than the service medical records 
show.  At the time of the November 1995 history and 
examination, the veteran reported, and the examiner 
acknowledged, that the veteran had right knee pain, although 
the examiner found that it was not disabling.  Later in 
November 1995, the veteran sustained a right knee strain.  
The service medical records indicate that the injury was 
resolving a few days after it occurred, and was expected to 
fully resolve within two or three weeks.

There is no service medical record documenting the condition 
of the right knee at separation from service.  In recent 
years, the veteran has reported that he had bilateral knee 
pain during the years immediately following service; but that 
he did not seek medical treatment for either knee until about 
five years after service.  The assembled medical records do 
not tend to show that right knee injury in 1995 continued 
through the end of service, or developed into a chronic 
disorder.  The practitioner who examined the veteran in 2006 
provided an opinion against a link between current right knee 
pain and service, and supporting the veteran's post-service 
occupation and increased weight as the most likely etiology 
of the right knee disorder.  The Board concludes that the 
preponderance of the evidence is against service connection 
for the current right knee disability.

Since service, the veteran reports that on multiple occasions 
during service he received medication for right and left knee 
pain connected with long marches.  He asserts that bilateral 
knee pain was affecting him soon after separation from 
service.  The service medical records do not show complaints 
or treatment involving the veteran's left knee, and left knee 
symptoms were not documented in medical records until several 
years after the veteran's service.  The statements from the 
veteran and persons who know him are not supported by any 
medical evidence of a left knee disability during service or 
the years immediately following service.  The Board finds 
that the preponderance of the evidence is against service 
connection for a left knee disability.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In October 2005, the veteran wrote that he wished to withdraw 
his appeals for service connection for right and left ankle 
disabilities, and for an increased rating for residuals of a 
fracture of the left fifth metatarsal.  With respect to those 
claims, there is no remaining allegation of error of fact or 
law for appellate consideration.  Therefore, the appeals are 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review those appeals, and they are dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letters dated in May 
2003, May 2004, and March 2006.  The RO provided some of the 
notice letters prior to initial adjudications of the 
veteran's claims, and some subsequent to the initial 
adjudications.  While the notice requirements were not 
completely fulfilled prior to the initial adjudications, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  In addition, the claims presently 
before the Board were subsequently readjudicated in a 
September 2006 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of disabilities.  The veteran gave testimony at a 
hearing before an RO official.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  The Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and that the veteran is not 
prejudiced by a decision on the claims at this time.




ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

The appeal for service connection for a right ankle 
disability is dismissed.

The appeal for service connection for a left ankle disability 
is dismissed.

The appeal for an increased rating for residuals of a 
fracture of the left fifth metatarsal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


